Citation Nr: 1119014	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-09 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred from September 11 to September 12, 2004.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and fiancée


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from February 1964 to February 1967.                   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 determination by the Department of Veterans Affairs (VA) medical center (VAMC) in Iowa City, Iowa.  The Board remanded this matter for further clarification in June 2010.  


FINDINGS OF FACT

1.  Since April 1992, the Veteran has been rated as 100 percent disabled for a psychiatric disorder.  

2.  On September 11, 2004, the Veteran was experiencing severe pain and went to VAMC Iowa City for treatment.  

3.  The Veteran indicates that immediate treatment for what he believed to be an emergency condition was unavailable, so he went to a local private hospital's emergency room for treatment.

4.  An employee of the VAMC Iowa City corroborates the Veteran's assertion that he attended that emergency room for treatment, but that treatment was not immediately available.  

5.  The Veteran received treatment at his local private hospital between September 11 and September 12, 2004.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for the costs of unauthorized medical expenses incurred September 11, 2004 through September 12, 2004 are met.  38 U.S.C.A. §§ 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.120 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist Veterans in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, the Board is approving full payment of the unauthorized private medical expenses in question.  As such, the Board need not determine whether there has been compliance with these preliminary notice and duty to assist provisions of the VCAA.

II.  The Merits to the Veteran's Claim

Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.

Section 1728(a), Title 38, United States Code, provides that VA may pay or reimburse veterans for medical expenses incurred in non-VA facilities where:  (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See also 38 C.F.R. § 17.120.  All three of these statutory requirements must be met before payment may be authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  With respect to whether or not an emergency existed, 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 do not provide a definition of when an emergency exists.  An emergency has been noted to be "a sudden, generally unexpected occurrence or set of circumstances demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (citing Webster's New World Dictionary, Third College Edition 444 (1988)).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is seeking reimbursement for treatment he received from September 11 to September 12, 2004 from a private hospital, Mercy Hospital in Iowa City, Iowa.    

The Veteran claims that, on the morning of September 11, 2004, he experienced severe and disturbing upper body pains that led him to believe he was experiencing an emergency heart problem.  The record demonstrates that he initially reported to the VAMC Iowa City for treatment.  The record demonstrates that the Veteran left the VAMC and went to Mercy Hospital.  The Veteran indicates that he left the VAMC due to frustration that immediate medical care was not available there.  As noted in the record by a receiving employee at the VAMC emergency room, the one physician and one nurse working that evening were attending to another emergency room patient who had experienced a compound fracture.  This same employee noted that the Veteran was informed to wait in the VAMC emergency room for treatment.  He declined, and went instead to Mercy Hospital.  

At Mercy Hospital, the Veteran was provided with an admission diagnosis of "acute inferolateral myocardial infarction."  Subsequent EKG testing indicated an "acute inferolateral injury pattern."  Moreover, the Veteran was noted as "very ill-appearing" on admission.  Based on the medical impression at admission, a "cath lab" was called, and the private physician proceeded to treat the Veteran "emergently."  Ultimately, it was determined that the Veteran was not "suffering from significant coronary disease."  But it was noted by the private physician that the Veteran's "signs and symptoms as well as EKG changes" justified his treatment on an emergent basis.  The physician also stated that the Veteran was diagnosed with "pericarditis ... subsequent to the normal catheterization."  

The record demonstrates that no prior approval was granted for the emergency room visit, and subsequent hospitalization and treatment, at Mercy Hospital.  As such, the Board finds that the Veteran's hospitalization at Mercy Hospital was not authorized by VA.

As noted above, a veteran may be eligible for reimbursement under 38 U.S.C.A. § 1728 if the private treatment he received was for a service-connected disability or he has a total disability permanent in nature from a service-connected disability.  Since April 1992, the Veteran has been service connected for a psychiatric disorder at 100 percent disabling.  As the Veteran has been found to be totally and permanently disabled due to his service-connected disability, he may be eligible for reimbursement or payment of the medical expenses related to the private hospitalization in September 2004 if the record establishes that such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health and Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See also 38 C.F.R. § 17.120.  

Based on the record, the Board finds that the evidence does not preponderate against the Veteran's assertion that his situation amounted to a medical emergency on the morning of September 11, 2004 for which medical treatment was not immediately available with VA.  The record shows that the Veteran himself believed he was undergoing a heart attack.  The record shows that upon admission to Mercy Hospital objective medical evidence indicated that the Veteran was undergoing a heart attack.  And the evidence shows - in both the Veteran's statements and the statements of the receiving employee at VAMC Iowa City - that immediate medical treatment was unavailable with VA.  In fact, the record shows that the sole physician and nurse working at the VAMC that morning were busy attending to another patient in need of emergency care.  The Board therefore finds that there is reasonable doubt as to whether it was not reasonable, sound, wise or practical for the Veteran to attempt to seek treatment (i.e., remain) at the VAMC emergency room on the morning in question.  In effect, VA treatment was not feasibly available at that time.  The providers were then busy with another emergency room patient.  See 38 C.F.R. § 17.120.  

In sum, the care rendered at Mercy Hospital between September 11 and September 12, 2004 was given in response to a medical emergency.  A medical professional felt that delay would have been hazardous to the Veteran's life, moreover.  For the foregoing reasons, after resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to reimbursement or payment of the unauthorized medical expenses incurred from Mercy Hospital under 38 U.S.C.A. § 1728/38 C.F.R. § 17.120.  Consequently, the Veteran's appeal is granted.  In so granting, the Board notes that consideration of reimbursement or payment under the Veterans Millennium Health Care and Benefits Act (38 U.S.C.A. § 1725) is not necessary. 


ORDER

Entitlement to reimbursement or payment of unauthorized medical expenses incurred from September 11 to September 12, 2004 is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


